EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Judge et al. (US 6,141,174), discloses: in regard to claim 21, a tape drive (Figure 2) for use with a magnetic tape (12) including two spaced apart servo tracks and a first data track that is positioned substantially between the two servo tracks along a length of the magnetic tape (see Figure 7), the tape drive comprising: a first tape head (22) including two spaced apart first servo elements that are each configured to read one of the two servo tracks (column 4, lines 51-67; column 5, lines 4-65), and a first read element that is configured to read data from the first data track (column 3, lines 44-65), the first tape head being positionable at a first base head rotation angle relative to transverse to the length of the magnetic tape (see abstract); a first actuator (see Figure 8) assembly that is configured to selectively rotate the first tape head relative to the magnetic tape from the first base head rotation angle to a first adjusted head rotation angle that is different than the first base head rotation angle (see 
However, Judge et al. does not disclose: in regard to claim 21, a second tape head including two spaced apart second servo elements that are each configured to read one of the two servo tracks, the second tape head being positionable at a second base head rotation angle relative to transverse to the length of the magnetic tape; a second actuator assembly that is configured to selectively rotate the second tape head relative to the magnetic tape from the second base head rotation angle to a second adjusted head rotation angle that is different than the second base head rotation angle; and a controller that (i) controls the first actuator assembly to selectively rotate the first tape head relative to the magnetic tape from the first base head rotation angle to the first adjusted head rotation angle based solely on servo information from the two first servo elements reading the two servo tracks; and (ii) controls the second actuator assembly to selectively rotate the second tape head relative to the magnetic tape from the second base head rotation angle to the second adjusted head rotation angle based solely on servo information from the two second servo elements reading the two servo tracks, the controller controlling the second actuator assembly independently of the first actuator assembly.
Claim 33 has similar distinguishing limitations as claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688